[Chapman and Cutler LLP] January 21, 2016 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Elkhorn ETF Trust Ladies and Gentlemen: On behalf of the Elkhorn ETF Trust (the “Registrant”), we are transmitting for electronic filing under the Securities Act of 1933, as amended (the “Securities Act”), Post-Effective Amendment No. 16 and under the Investment Company Act of 1940, as amended, Amendment No. 18 to the Registrant’s registration statement on Form N-1A (the “Amendment”).The Amendment relates to the Elkhorn RAFI Commodity ETF, a series of the Registrant.This Amendment is being filed pursuant to Rule 485(b) of the Securities Act and will become effective on January 21, 2016. If we may cooperate with you in any way in the processing of this Amendment, please telephone the undersigned at (312) 845-3273. Very truly yours, Chapman and Cutler llp By: /s/ Walter L. Draney Walter L. Draney Enclosures
